Citation Nr: 0607559	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-16 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Service connection for a bilateral foot/leg disorder 
including calcaneal bone spurs, arthritis, chondromalacia of 
the knees or fibromyalgia.  

2.	Service connection for headaches (claimed as due to being 
gassed).  

3.	Service connection for bilateral hearing loss (claimed as 
due to explosions during basic training or AIT).  

4.	New and material evidence to reopen a claim for a 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1968 to April 1970.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.      

The issues of service connection for lower extremity 
disorders and for PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran's headaches are not related to service.  

2.	The veteran's bilateral hearing loss is not related to 
service.  

3.	A July 1995 rating decision denied service connection for 
PTSD.  

4.	Medical evidence received since the July 1995 rating 
decision suggests that the veteran has PTSD.    

CONCLUSIONS OF LAW

1.	A headache disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

2.	A bilateral hearing loss disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2005).  

3.	A July 1995 rating decision that denied service connection 
for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.200 (2005).  

4.	Certain evidence received since the July 1995 rating 
decision is new and material, and the service connection 
claim for PTSD is reopened.  38 U.S.C.A. §§ 5103, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss and for a headache disorder.  Moreover, he is 
seeking to reopen his service connection claim for PTSD.  In 
the interest of clarity, the Board will initially discuss 
whether the issues have been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.
 
I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a rating 
decision issued in July 2002, a Statement of the Case issued 
in January 2003, three Supplemental Statements of the Case 
issued in December 2003, September 2004, and June 2005, and a 
letter from the RO dated in October 2001.     

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the Case 
and Supplemental Statements of the Case, the RO notified the 
veteran of all regulations pertinent to his claims, informed 
him of the reasons for the denial, and provided him with 
additional opportunity to present evidence and argument.  In 
the October 2001 letter, the RO advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claims.  

In the June 2002 letter, moreover, the RO requested from the 
veteran relevant evidence, or information regarding evidence 
pertaining to the appeal, which the RO should obtain (the 
Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(veteran should be notified that he should submit any 
pertinent evidence in his possession).  And the RO provided 
notification to the veteran before the RO adjudicated his 
claims in July 2002.  Pelegrini, 18 Vet. App. at 121 (a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  

As such, the Board finds that the rating decision, the 
Statement of the Case, the Supplemental Statements of the 
Case, and the notification letter provided by the RO 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained service medical records and relevant medical records 
from private institutions, VA, and the Social Security 
Administration.  

The RO did not provide compensation examinations for these 
claims, however.  In considering whether examinations were 
necessary here, VA must determine whether the evidence shows 
that the veteran has current disabilities, or has persistent 
or recurrent symptoms of disabilities, and whether the 
evidence indicates that the disabilities or symptoms may be 
associated with the veteran's active service.  38 U.S.C.A. § 
5103A(d).  If no "reasonable possibility" exists that a 
medical examination would aid the veteran in substantiating 
the claims, VA need not provide examinations with respect to 
the claims.  Duenas v. Principi, 18 Vet. App. 512 (2004).  

In assessing the veteran's claims here, the Board finds that 
no reasonable possibility exists that VA examinations and 
medical opinions would aid in substantiating the veteran's 
service connection claims for bilateral hearing loss and a 
headache disorder.  The record already contains sufficient 
evidence demonstrating that the veteran currently has a 
bilateral hearing loss disorder, and complains of a headache 
disorder.  There is therefore no need for an additional 
examination to determine the veteran's current disorders.  
And, as will be further addressed below, the record contains 
no objective evidence that the veteran incurred these 
disorders during active service.  Conducting a medical 
examination for purposes of rendering opinions would serve no 
purpose in this case - there is no factual predicate of in-
service injuries or diseases on which examiners could base 
nexus opinions connecting the current disorders to past 
service.  Given this, the Board finds that no reasonable 
possibility exists that medical examinations and opinions 
would aid the veteran in substantiating his service 
connection claims for bilateral hearing loss and headaches.  
Id. at 517-518.   

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims for Service Connection 

In November 2001, the veteran claimed service connection for 
bilateral hearing loss and headaches.  He claims that, during 
training, gas exposure caused his headaches, and explosions 
caused his hearing loss.  For the reasons set forth below, 
however, the Board disagrees with the veteran's claims.          

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  Generally, to establish service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

	Headache Disorder

The record indicates that the veteran may have a current 
headache disorder - for example, PTSD-related VA treatment 
records dated in November 2002 note the veteran's complaints 
of "bad headaches."  

However, the record does not indicate that the veteran 
incurred a headache disease or injury while in service.  The 
earliest medical evidence indicating a headache problem is 
shown in the November 2002 records, over 32 years following 
discharge from service.  The veteran did not claim service 
connection for a headache disorder until November 2001, over 
31 years following his discharge from service.  The veteran's 
service medical records are negative for any problems 
associated with the veteran's head.  And his separation 
reports of medical examination and history are negative for 
any complaints, treatment or diagnoses associated with head 
trauma, injury, or disease.  As such, the record lacks 
evidence supporting the veteran's claim to an inservice 
incurrence of a headache injury or disease.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a);  Pond, 12 Vet. App. at 346.  

Moreover, the record contains no medical evidence of a nexus 
between the claimed gassing incident in 1968 and the claimed 
current headache disorder.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a);  Pond, 12 Vet. App. at 346.  

The Board has reviewed and considered the veteran's 
statements that service caused his headaches.  But, as a 
layperson without medical expertise or training, his 
statements alone are insufficient to prove his claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (laypersons are not 
competent to render medical opinions).  

As the second and third elements of Pond are unestablished in 
the record for this claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Bilateral Hearing Loss

In assessing the veteran's service connection claim for a 
bilateral hearing loss disability, the Board must first 
determine whether the veteran has a hearing disability under 
VA regulations.  Hearing disabilities are determined for VA 
purposes using criteria provided under 38 C.F.R. § 3.385 
(2005).  Thereunder, a hearing disability will be determined 
where any of the following threshold measures has been found:  
where the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
where the auditory threshold for at least three of the 
frequencies is 26 decibels or greater; or where speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.         

In this matter, the Board finds the preponderance of the 
evidence in support of the veteran's claim to a current 
hearing loss disorder.  Private audiology examination reports 
dated in August and September 2001 show (for both ears) 
decibel levels in excess of 40 for various frequencies at 
1000 and higher, and show a speech recognition score below 94 
percent for the left ear.  38 C.F.R. § 3.385.  As such, the 
first element of Pond is satisfied for this claim.  Pond, 12 
Vet. App. at 346.  

The Board finds that the record does not support the second 
and third elements of Pond, however.  

As to the second element of Pond, the veteran contends that 
he injured his ears as a result of his exposure to explosions 
during his training.  The Board finds that the record 
contains no medical evidence supporting the veteran's claim, 
however.  The earliest medical evidence of record of a 
hearing disability is found in the August and September 2001 
private audiology reports, over 31 years following service.  
The veteran did not claim service connection for a hearing 
disability until November 2001, over 31 years following 
service.  Service medical records are negative for any 
complaints, treatment or diagnoses related to the veteran's 
hearing or his ears.  And the veteran's separation reports of 
medical examination and history are negative for any problems 
associated with the veteran's hearing or his ears.  In sum, 
the record contains no medical evidence of an inservice 
incurrence of an ear or hearing injury or disease.  Pond, 12 
Vet. App. at 346.  As to the third element of Pond, the Board 
finds the record lacking in medical evidence of a nexus 
between current hearing loss and an inservice disease or 
injury.  Pond, 12 Vet. App. at 346.  See also Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993)(service connection may be 
granted on the basis of a post-service initial diagnosis of a 
disease, where medical evidence relates the current 
disability to the period of service).    

The Board has reviewed and considered the veteran's 
statements that service caused his bilateral hearing loss 
disorder.  But again, as a layperson without medical 
expertise or training, his statements alone are insufficient 
to prove his claim.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494-95.    

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55.  

III.  The Merits of the Claim to Reopen the Service 
Connection Claim for PTSD

The veteran claims service connection for PTSD.  He claims 
that his service as a medic at Fort Meade, Maryland, where he 
claims to have treated and viewed severely injured bodies, 
caused his PTSD.  

Before addressing this issue, the Board must first determine 
whether the record contains new and material evidence that 
would allow VA to address the claim.  That is because the RO 
denied this claim in an unappealed July 1995 rating decision, 
which eventually became final.  See 38 U.S.C.A. § 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.200 (2005).  The Board 
must make its own determination on this matter because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the underlying claim may be considered on 
the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  When determining whether the claim should be 
reopened, the credibility of the newly received evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If new and material evidence is presented 
or secured with respect to a claim that has finally been 
disallowed, the claim shall be reopened and reviewed.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.   

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hickson v. West, 12 Vet. App. 247, 
251 (1999).
  
In support of the claim to reopen, the veteran referred the 
RO to VA treatment records, which the RO obtained, and which 
evidence a diagnosis for PTSD.  The record also contains an 
August 2003 letter from the veteran's VA therapist, who 
stated that that the veteran "endorsed all symptoms of PTSD 
related to the" claimed trauma of seeing injured soldiers 
while serving as a medic.  This letter and the treatment 
records are new information associated with the claims file 
since the January 1995 decision.  Accordingly, the Board 
finds this evidence to be new evidence.  As noted, however, 
this does not end the inquiry, as the Board must still 
determine whether any of this new evidence is also material.

To that end, the Board has determined that the opinion and 
the VA treatment records are material as well.  Alone, or 
with previous evidence of record, these materials relate to 
an unestablished fact necessary to substantiate the veteran's 
claim - i.e., the materials indicate that the veteran 
currently has PTSD, which is a diagnosis that was lacking in 
his claim before the RO in July 1995.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a); Pond, 12 Vet. App. at 346.  As 
such, the claim for service connection for PTSD is reopened.  


ORDER

Service connection for headaches (claimed as due to being 
gassed) is denied.    

Service connection for a bilateral hearing loss (claimed as 
due to explosions during basic training or AIT) is denied.    

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened and, to this 
extent only, the appeal is granted.

REMAND

The Board finds a remand necessary here for further inquiry 
into the veteran's service connection claims for PTSD and for 
lower extremity disorders.  

Regarding the PTSD service connection claim, the record 
contains medical evidence diagnosing the veteran with PTSD.  
The record also contains medical evidence linking the 
veteran's PTSD to one of his claimed stressors (i.e., 
treating wounded soldiers).  This stressor is a non-combat 
stressor, however, and has not been verified.  See 38 C.F.R. 
§§ 3.304(f), 4.125(a); Cohen v. Brown, 10 Vet. App. 128 
(1997).  Further development surrounding the veteran's 
alleged stressor is necessary, therefore.  

Regarding the service connection claim for lower extremity 
disorders, the service medical records show that the veteran 
complained of disorders in his lower extremities during 
active service.  A medical record dated in May 1968 indicates 
multiple muscle fascia defects in the legs.  A medical record 
dated in June 1968 indicates several small perforations in 
the veteran's legs.  A medical record dated in October 1968 
indicates an impression of fascial defects and pain in the 
veteran's legs.  A medical record dated in November 1968 
indicates leg muscle pain.  In the separation report of 
medical history dated in January 1970, the veteran indicated 
"yes" to the inquiries "cramps in your legs", "history of 
broken bones (toe)", and "foot trouble".  And in this 
report, the veteran indicated that during basic training he 
was advised to have an operation on his legs.  

The medical evidence of record also shows that the veteran 
has been diagnosed with current lower extremity 
musculoskeletal disorders.  Nevertheless, the veteran has not 
undergone VA compensation examination for this particular 
claim (the Board recognizes that the veteran has already been 
service connected for a varicose vein disorder involving his 
lower legs).  



Accordingly, this matter is remanded for the following 
actions:

1.   For the veteran's PTSD claim, the RO 
should contact the veteran and request 
that he provide in as much detail as 
possible a description (names and dates) 
of the particular stressful incidents or 
events in which he participated or 
witnessed. 

2.  The RO should then inquire from the 
service department or other appropriate 
official source whether the veteran's 
duty station at the time of his claimed 
stressors - the 29th Surgical Hospital at 
Fort Meade, Maryland - did in fact treat 
severely injured servicemen, especially 
individuals wounded or injured from 
service in the Republic of Vietnam.  

3.  For the veteran's lower extremities 
claim, the veteran should be scheduled 
for a VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of his 
lower extremity disorders.  All indicated 
tests should be performed.  The claims 
file should be provided to the examiner 
for review of pertinent documents therein 
in conjunction with the examination.  The 
veteran's complaints and examination 
findings should be recorded in full.  

4.  The examiner should advance an 
opinion as to the likelihood (likely, at 
least as likely as not, not likely) that 
any current lower extremity disorders 
(besides any already service connected) 
is related to the veteran's active 
service.  The examiner should provide a 
complete rationale for conclusions 
reached.   

5.  The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


